              Case 1:19-cv-10524-LAK Document 20-4 Filed 05/21/20 Page 1 of 11


                                              AMENDED COMPLAINT EXHIBIT C
              Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                         REGISTRATION
    PUBLISHER           TITLE                                                         INFRINGING SITE             DEFENDANTS
                                                                         NUMBER
                                                       th
1   Cengage             Abnormal Child Psychology, 7                     TX0008559694 ebookhunters.com            Aliff Syukri Hamdan

                                                                                                                  Trung Kien Nguyen
                                                                                                                  Duy Anh Nguyen
                                                                                                                  Duong Thi Bay
                                                                                                                  Xuan Chinh Nguyen
                                                                                                                  Tuan Anh Nguyen
                                                                                                                  Le Trang
                                                                                                                  Vin Ngoc Nguyen
                                                                                                                  Van Quynh Pham
                                                                                                                  Thi Lien Phuong Nguyen
                                                                                                                  Van Tuan Dang
                                                            th
2   Cengage             Business Law: Texts and Cases, 13                TX0007853365   ebookair.com              Zainee Jallal
                                                                                                                  Sherry Floyd
                                                                                                                  Jessica Goldberg
                                                                                                                  Tracey Lum
                                                                                                                  Maxim Gubceac
                                                                                                                  Ginger Bottorff
                                                                                                                  Kelli Lane
                                                                                                                  Rodney Mouzone
                                                                                                                  Hien Vo Van
                                                                                                                  Quang Nguyen
                                                                                                                  Vu Nguyen Khang

                                                                                                                  Trung Kien Nguyen
                                                                                                                  Duy Anh Nguyen
                                                                                                                  Duong Thi Bay
                                                                                                                  Xuan Chinh Nguyen
                                                                                                                  Tuan Anh Nguyen
                                                                                                                  Le Trang
                                                                                                                  Vin Ngoc Nguyen
                                                                                                                  Van Quynh Pham
                                                                                                                  Thi Lien Phuong Nguyen
                                                                                                                  Van Tuan Dang
3   Cengage             Cornerstones of Managerial Accounting, 5th       TX0007409234   librastyles.com           Zainee Jallal
                                                                                                                  Sherry Floyd
                                                                                                                  Jessica Goldberg
                                                                                                                  Tracey Lum
                                                                                                                  Maxim Gubceac
                                                                                                                  Ginger Bottorff
                                                                                                                  Kelli Lane
                                                                                                                  Rodney Mouzone
                                                                                                                  Hien Vo Van
                                                                                                                  Quang Nguyen
                                                                                                                  Vu Nguyen Khang

4   Cengage             Mathematical Statistics with Applications, 7th   TX0006818719   bookslite.com             Ion Sobol




                                                                  Page 1 of 11
               Case 1:19-cv-10524-LAK Document 20-4 Filed 05/21/20 Page 2 of 11


                                               AMENDED COMPLAINT EXHIBIT C
               Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                     REGISTRATION
    PUBLISHER            TITLE                                                    INFRINGING SITE                  DEFENDANTS
                                                                     NUMBER

                                                                                                                   Trung Kien Nguyen
                                                                                                                   Duy Anh Nguyen
                                                                                                                   Duong Thi Bay
                                                                                                                   Xuan Chinh Nguyen
                                                                                                                   Tuan Anh Nguyen
                                                                                                                   Le Trang
                                                                                                                   Vin Ngoc Nguyen
                                                                                                                   Van Quynh Pham
                                                                                                                   Thi Lien Phuong Nguyen
                                                                                                                   Van Tuan Dang
                                       th                                                                          Vinh Hgoc Nguyen
5   Cengage              Personality, 10                             TX0008766727       ebookbros.com
                                                                                                                   Zainee Jallal
                                                                                                                   Sherry Floyd
                                                                                                                   Jessica Goldberg
                                                                                                                   Tracey Lum
                                                                                                                   Maxim Gubceac
                                                                                                                   Ginger Bottorff
                                                                                                                   Kelli Lane
                                                                                                                   Rodney Mouzone
                                                                                                                   Hien Vo Van
                                                                                                                   Quang Nguyen
                                                                                                                   Vu Nguyen Khang

                                                                                                                   Haseeb Anjum
                                                                                                                   Waleska Camacho
                                                                                        duranbook.com              Susan Ragon
6   Cengage              Principles of Macroeconomics, 8th           TX0008815007
                                                                                        acetxt.com                 Anjum Akhter
                                                                                                                   Bin Li
                                                                                                                   Pan Pan Cao

                                                                                                                   Trung Kien Nguyen
                                                                                                                   Duy Anh Nguyen
                                                                                                                   Duong Thi Bay
                                                                                                                   Xuan Chinh Nguyen
                                                                                                                   Tuan Anh Nguyen
                                                                                                                   Le Trang
                                                                                                                   Vin Ngoc Nguyen
                                                                                                                   Van Quynh Pham
                                                                                                                   Thi Lien Phuong Nguyen
                                                                                                                   Van Tuan Dang
7   Elsevier             Abeloff’s Clinical Oncology, 5th            TX0006963339       timplaza.com               Zainee Jallal
                                                                                                                   Sherry Floyd
                                                                                                                   Jessica Goldberg
                                                                                                                   Tracey Lum
                                                                                                                   Maxim Gubceac
                                                                                                                   Ginger Bottorff
                                                                                                                   Kelli Lane
                                                                                                                   Rodney Mouzone
                                                                                                                   Hien Vo Van
                                                                                                                   Quang Nguyen
                                                                                                                   Vu Nguyen Khang




                                                               Page 2 of 11
                Case 1:19-cv-10524-LAK Document 20-4 Filed 05/21/20 Page 3 of 11


                                                AMENDED COMPLAINT EXHIBIT C
                Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                      REGISTRATION
     PUBLISHER            TITLE                                                    INFRINGING SITE                  DEFENDANTS
                                                                      NUMBER

                                                                                                                    Trung Kien Nguyen
                                                                                                                    Duy Anh Nguyen
                                                                                                                    Duong Thi Bay
                                                                                                                    Xuan Chinh Nguyen
                                                                                                                    Tuan Anh Nguyen
                                                                                                                    Le Trang
                                                                                                                    Vin Ngoc Nguyen
                                                                                                                    Van Quynh Pham
                                                                                                                    Thi Lien Phuong Nguyen
                                                                                                                    Van Tuan Dang
8    Elsevier             Atlas of Human Anatomy, 7th                 TX0007923896       bookfreely.com             Zainee Jallal
                                                                                                                    Sherry Floyd
                                                                                                                    Jessica Goldberg
                                                                                                                    Tracey Lum
                                                                                                                    Maxim Gubceac
                                                                                                                    Ginger Bottorff
                                                                                                                    Kelli Lane
                                                                                                                    Rodney Mouzone
                                                                                                                    Hien Vo Van
                                                                                                                    Quang Nguyen
                                                                                                                    Vu Nguyen Khang

                                                                                                                    Trung Kien Nguyen
                                                                                                                    Duy Anh Nguyen
                                                                                                                    Duong Thi Bay
                                                                                                                    Xuan Chinh Nguyen
                                                                                                                    Tuan Anh Nguyen
                                                                                                                    Le Trang
                                                                                                                    Vin Ngoc Nguyen
                                                                                                                    Van Quynh Pham
                                                                                                                    Thi Lien Phuong Nguyen
                                                                                                                    Van Tuan Dang
9    Elsevier             Learning Radiology, 3rd                     TX0007504912       greatbuysmarket.net        Zainee Jallal
                                                                                                                    Sherry Floyd
                                                                                                                    Jessica Goldberg
                                                                                                                    Tracey Lum
                                                                                                                    Maxim Gubceac
                                                                                                                    Ginger Bottorff
                                                                                                                    Kelli Lane
                                                                                                                    Rodney Mouzone
                                                                                                                    Hien Vo Van
                                                                                                                    Quang Nguyen
                                                                                                                    Vu Nguyen Khang

                                                                                                                    Erika Demeterova
                                                                 rd                                                 Rostislav Zhuravskiy
10   Elsevier             Robbins and Cotran Atlas of Pathology, 3    TX0007270040       instant-reading.com
                                                                                                                    Stefan Demeter
                                                                                                                    Shahbaz Haider




                                                                 Page 3 of 11
                Case 1:19-cv-10524-LAK Document 20-4 Filed 05/21/20 Page 4 of 11


                                                AMENDED COMPLAINT EXHIBIT C
                Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                                 REGISTRATION
     PUBLISHER            TITLE                                                               INFRINGING SITE              DEFENDANTS
                                                                                 NUMBER

                                                                                                                           Trung Kien Nguyen
                                                                                                                           Duy Anh Nguyen
                                                                                                                           Duong Thi Bay
                                                                                                                           Xuan Chinh Nguyen
                                                                                                                           Tuan Anh Nguyen
                                                                                                                           Le Trang
                                                                                                                           Vin Ngoc Nguyen
                                                                                                                           Van Quynh Pham
                                                                                                                           Thi Lien Phuong Nguyen
                                                                                                                           Van Tuan Dang
                          White and Pharaoh’s Oral Radiology:
11   Elsevier                                             th                     TX0008710100   timplaza.com               Zainee Jallal
                          Principles and Interpretation, 8                                                                 Sherry Floyd
                                                                                                                           Jessica Goldberg
                                                                                                                           Tracey Lum
                                                                                                                           Maxim Gubceac
                                                                                                                           Ginger Bottorff
                                                                                                                           Kelli Lane
                                                                                                                           Rodney Mouzone
                                                                                                                           Hien Vo Van
                                                                                                                           Quang Nguyen
                                                                                                                           Vu Nguyen Khang

                                                                                                                           Trung Kien Nguyen
                                                                                                                           Duy Anh Nguyen
                                                                                                                           Duong Thi Bay
                                                                                                                           Xuan Chinh Nguyen
                                                                                                                           Tuan Anh Nguyen
                                                                                                                           Le Trang
                                                                                                                           Vin Ngoc Nguyen
                                                                                                                           Van Quynh Pham
                                                                                                                           Thi Lien Phuong Nguyen
                                                                                                                           Van Tuan Dang
12   Macmillan Learning   Abnormal Psychology, 9th                               TX0008034610   novebay.com                Zainee Jallal
                                                                                                                           Sherry Floyd
                                                                                                                           Jessica Goldberg
                                                                                                                           Tracey Lum
                                                                                                                           Maxim Gubceac
                                                                                                                           Ginger Bottorff
                                                                                                                           Kelli Lane
                                                                                                                           Rodney Mouzone
                                                                                                                           Hien Vo Van
                                                                                                                           Quang Nguyen
                                                                                                                           Vu Nguyen Khang

                                                                                                                           Chantelle Melendez
13   Macmillan Learning   Fundamentals of Abnormal Psychology, 8th               TX0008336543   pantherebook.com
                                                                                                                           Valentina Rodriguez
                                                                                                                           Kim Hai Long
14   Macmillan Learning   Introduction to the Practice of Statistics, 9th        TX0008391409   elibclass.com
                                                                                                                           Khuyen Nguyen
                                                                                                                           Anthony Torresi
                                                                                                digittextbook.com
                                                                       th
15   Macmillan Learning   Lehninger Principles of Biochemistry, 6                TX0007632681   panthertextbooks.net
                                                                                                                           Chantelle Melendez
                                                                                                (formerly patherebook.com)
                                                                                                                           Valentina Rodriguez
                                                                                                                           Bin Li
16   McGraw Hill          A First Look at Communication Theory, 10th             TX0007923847   acetxt.com
                                                                                                                           Pan Pan Cao
                                                                  th
17   McGraw Hill          Auditing and Assurance Services, 10                    TX0008496216   bestbookz.myshopify.com    Michael McEvilley




                                                                            Page 4 of 11
              Case 1:19-cv-10524-LAK Document 20-4 Filed 05/21/20 Page 5 of 11


                                             AMENDED COMPLAINT EXHIBIT C
             Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                        REGISTRATION
     PUBLISHER         TITLE                                                         INFRINGING SITE             DEFENDANTS
                                                                        NUMBER

                                                                                                                 Trung Kien Nguyen
                                                                                                                 Duy Anh Nguyen
                                                                                                                 Duong Thi Bay
                                                                                                                 Xuan Chinh Nguyen
                                                                                                                 Tuan Anh Nguyen
                                                                                                                 Le Trang
                                                                                                                 Vin Ngoc Nguyen
                                                                                                                 Van Quynh Pham
                                                                                                                 Thi Lien Phuong Nguyen
                                                                                                                 Van Tuan Dang
                                                             th
18   McGraw Hill       Drugs, Society & Human Behavior, 16              TX0008360596   w3ebook.com               Zainee Jallal
                                                                                                                 Sherry Floyd
                                                                                                                 Jessica Goldberg
                                                                                                                 Tracey Lum
                                                                                                                 Maxim Gubceac
                                                                                                                 Ginger Bottorff
                                                                                                                 Kelli Lane
                                                                                                                 Rodney Mouzone
                                                                                                                 Hien Vo Van
                                                                                                                 Quang Nguyen
                                                                                                                 Vu Nguyen Khang

                                                                                                                 Trung Kien Nguyen
                                                                                                                 Duy Anh Nguyen
                                                                                                                 Duong Thi Bay
                                                                                                                 Xuan Chinh Nguyen
                                                                                                                 Tuan Anh Nguyen
                                                                                                                 Le Trang
                                                                                                                 Vin Ngoc Nguyen
                                                                                                                 Van Quynh Pham
                                                                                                                 Thi Lien Phuong Nguyen
                                                                                                                 Van Tuan Dang
                                                                   th
19   McGraw Hill       Essentials of Contemporary Management, 7         TX0008544280   ebookmore.com             Zainee Jallal
                                                                                                                 Sherry Floyd
                                                                                                                 Jessica Goldberg
                                                                                                                 Tracey Lum
                                                                                                                 Maxim Gubceac
                                                                                                                 Ginger Bottorff
                                                                                                                 Kelli Lane
                                                                                                                 Rodney Mouzone
                                                                                                                 Hien Vo Van
                                                                                                                 Quang Nguyen
                                                                                                                 Vu Nguyen Khang

                                                                                                                 Erika Demeterova
                                                        th                                                       Rostislav Zhuravskiy
20   McGraw Hill       Essentials of Corporate Finance, 9               TX0008349025   megatext4u.com
                                                                                                                 Stefan Demeter
                                                                                                                 Shahbaz Haider
                                                  th
21   McGraw Hill       Essentials of Negotiation, 6                     TX0006413160   bookslite.com             Ion Sobol




                                                                  Page 5 of 11
              Case 1:19-cv-10524-LAK Document 20-4 Filed 05/21/20 Page 6 of 11


                                             AMENDED COMPLAINT EXHIBIT C
             Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                   REGISTRATION
     PUBLISHER         TITLE                                                    INFRINGING SITE                  DEFENDANTS
                                                                   NUMBER

                                                                                                                 Trung Kien Nguyen
                                                                                                                 Duy Anh Nguyen
                                                                                                                 Duong Thi Bay
                                                                                                                 Xuan Chinh Nguyen
                                                                                                                 Tuan Anh Nguyen
                                                                                                                 Le Trang
                                                                                                                 Vin Ngoc Nguyen
                                                                                                                 Van Quynh Pham
                                                                                                                 Thi Lien Phuong Nguyen
                                                                                                                 Van Tuan Dang
                                                                                      ebookbots.com (formerly
22 McGraw Hill         General Urology, 19th                       TX0007636101                                  Zainee Jallal
                                                                                      ebookair.com)
                                                                                                                 Sherry Floyd
                                                                                                                 Jessica Goldberg
                                                                                                                 Tracey Lum
                                                                                                                 Maxim Gubceac
                                                                                                                 Ginger Bottorff
                                                                                                                 Kelli Lane
                                                                                                                 Rodney Mouzone
                                                                                                                 Hien Vo Van
                                                                                                                 Quang Nguyen
                                                                                                                 Vu Nguyen Khang
                                          st
22   McGraw Hill       Macroeconomics, 21                          TX0008626939       bookslite.com              Ion Sobol

                                                                                                                 Trung Kien Nguyen
                                                                                                                 Duy Anh Nguyen
                                                                                                                 Duong Thi Bay
                                                                                                                 Xuan Chinh Nguyen
                                                                                                                 Tuan Anh Nguyen
                                                                                                                 Le Trang
                                                                                                                 Vin Ngoc Nguyen
                                                                                                                 Van Quynh Pham
                                                                                                                 Thi Lien Phuong Nguyen
                                                                                                                 Van Tuan Dang
23   McGraw Hill       Marketing, 7th                              TX0008778862       aonksy.com                 Zainee Jallal
                                                                                                                 Sherry Floyd
                                                                                                                 Jessica Goldberg
                                                                                                                 Tracey Lum
                                                                                                                 Maxim Gubceac
                                                                                                                 Ginger Bottorff
                                                                                                                 Kelli Lane
                                                                                                                 Rodney Mouzone
                                                                                                                 Hien Vo Van
                                                                                                                 Quang Nguyen
                                                                                                                 Vu Nguyen Khang




                                                             Page 6 of 11
              Case 1:19-cv-10524-LAK Document 20-4 Filed 05/21/20 Page 7 of 11


                                             AMENDED COMPLAINT EXHIBIT C
             Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                   REGISTRATION
     PUBLISHER         TITLE                                                    INFRINGING SITE                  DEFENDANTS
                                                                   NUMBER

                                                                                                                 Trung Kien Nguyen
                                                                                                                 Duy Anh Nguyen
                                                                                                                 Duong Thi Bay
                                                                                                                 Xuan Chinh Nguyen
                                                                                                                 Tuan Anh Nguyen
                                                                                                                 Le Trang
                                                                                                                 Vin Ngoc Nguyen
                                                                                                                 Van Quynh Pham
                                                                                                                 Thi Lien Phuong Nguyen
                                                                                                                 Van Tuan Dang
24   McGraw Hill       Product Design and Development, 5th         TX0007373766       lightstudent.com           Zainee Jallal
                                                                                                                 Sherry Floyd
                                                                                                                 Jessica Goldberg
                                                                                                                 Tracey Lum
                                                                                                                 Maxim Gubceac
                                                                                                                 Ginger Bottorff
                                                                                                                 Kelli Lane
                                                                                                                 Rodney Mouzone
                                                                                                                 Hien Vo Van
                                                                                                                 Quang Nguyen
                                                                                                                 Vu Nguyen Khang

                                                                                                                 Trung Kien Nguyen
                                                                                                                 Duy Anh Nguyen
                                                                                                                 Duong Thi Bay
                                                                                                                 Xuan Chinh Nguyen
                                                                                                                 Tuan Anh Nguyen
                                                                                                                 Le Trang
                                                                                                                 Vin Ngoc Nguyen
                                                                                                                 Van Quynh Pham
                                                                                                                 Thi Lien Phuong Nguyen
                                                                                                                 Van Tuan Dang
25   McGraw Hill       Strategic Management: Concepts, 3rd         TX0008354985       ebookduck.com              Zainee Jallal
                                                                                                                 Sherry Floyd
                                                                                                                 Jessica Goldberg
                                                                                                                 Tracey Lum
                                                                                                                 Maxim Gubceac
                                                                                                                 Ginger Bottorff
                                                                                                                 Kelli Lane
                                                                                                                 Rodney Mouzone
                                                                                                                 Hien Vo Van
                                                                                                                 Quang Nguyen
                                                                                                                 Vu Nguyen Khang




                                                             Page 7 of 11
               Case 1:19-cv-10524-LAK Document 20-4 Filed 05/21/20 Page 8 of 11


                                               AMENDED COMPLAINT EXHIBIT C
               Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                     REGISTRATION
     PUBLISHER           TITLE                                                    INFRINGING SITE                  DEFENDANTS
                                                                     NUMBER

                                                                                                                   Trung Kien Nguyen
                                                                                                                   Duy Anh Nguyen
                                                                                                                   Duong Thi Bay
                                                                                                                   Xuan Chinh Nguyen
                                                                                                                   Tuan Anh Nguyen
                                                                                                                   Le Trang
                                                                                                                   Vin Ngoc Nguyen
                                                                                                                   Van Quynh Pham
                                                                                                                   Thi Lien Phuong Nguyen
                                                                                                                   Van Tuan Dang
                                                     th
26   McGraw Hill         The Six Sigma Handbook, 4                   TX0007896395       Etextbooko.com             Zainee Jallal
                                                                                                                   Sherry Floyd
                                                                                                                   Jessica Goldberg
                                                                                                                   Tracey Lum
                                                                                                                   Maxim Gubceac
                                                                                                                   Ginger Bottorff
                                                                                                                   Kelli Lane
                                                                                                                   Rodney Mouzone
                                                                                                                   Hien Vo Van
                                                                                                                   Quang Nguyen
                                                                                                                   Vu Nguyen Khang

                                                                                                                   Trung Kien Nguyen
                                                                                                                   Duy Anh Nguyen
                                                                                                                   Duong Thi Bay
                                                                                                                   Xuan Chinh Nguyen
                                                                                                                   Tuan Anh Nguyen
                                                                                                                   Le Trang
                                                                                                                   Vin Ngoc Nguyen
                                                                                                                   Van Quynh Pham
                                                                                                                   Thi Lien Phuong Nguyen
                                                                                                                   Van Tuan Dang
27   Pearson             Campbell Biology, 11th                      TX0008472354       ebooksec.com               Zainee Jallal
                                                                                                                   Sherry Floyd
                                                                                                                   Jessica Goldberg
                                                                                                                   Tracey Lum
                                                                                                                   Maxim Gubceac
                                                                                                                   Ginger Bottorff
                                                                                                                   Kelli Lane
                                                                                                                   Rodney Mouzone
                                                                                                                   Hien Vo Van
                                                                                                                   Quang Nguyen
                                                                                                                   Vu Nguyen Khang

                         Campbell Biology: Concepts & Connections,
28   Pearson               th                                      TX0007883763         bookslite.com              Ion Sobol
                         8




                                                               Page 8 of 11
               Case 1:19-cv-10524-LAK Document 20-4 Filed 05/21/20 Page 9 of 11


                                               AMENDED COMPLAINT EXHIBIT C
               Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                     REGISTRATION
     PUBLISHER           TITLE                                                    INFRINGING SITE                  DEFENDANTS
                                                                     NUMBER

                                                                                                                   Trung Kien Nguyen
                                                                                                                   Duy Anh Nguyen
                                                                                                                   Duong Thi Bay
                                                                                                                   Xuan Chinh Nguyen
                                                                                                                   Tuan Anh Nguyen
                                                                                                                   Le Trang
                                                                                                                   Vin Ngoc Nguyen
                                                                                                                   Van Quynh Pham
                                                                                                                   Thi Lien Phuong Nguyen
                                                                                                                   Van Tuan Dang
                                                         th
29   Pearson             Developing Management Skills, 9             TX0008104703       ebookour.com               Zainee Jallal
                                                                                                                   Sherry Floyd
                                                                                                                   Jessica Goldberg
                                                                                                                   Tracey Lum
                                                                                                                   Maxim Gubceac
                                                                                                                   Ginger Bottorff
                                                                                                                   Kelli Lane
                                                                                                                   Rodney Mouzone
                                                                                                                   Hien Vo Van
                                                                                                                   Quang Nguyen
                                                                                                                   Vu Nguyen Khang

                                                                                                                   Kim Hai Long
30   Pearson             Foundations of Addictions Counseling, 3rd   TX0008088495       elibcenter.com
                                                                                                                   Khuyen Nguyen

                                                                                                                   Trung Kien Nguyen
                                                                                                                   Duy Anh Nguyen
                                                                                                                   Duong Thi Bay
                                                                                                                   Xuan Chinh Nguyen
                                                                                                                   Tuan Anh Nguyen
                                                                                                                   Le Trang
                                                                                                                   Vin Ngoc Nguyen
                                                                                                                   Van Quynh Pham
                                                                                                                   Thi Lien Phuong Nguyen
                                                                                                                   Van Tuan Dang
31   Pearson             Horngren’s Cost Accounting, 16th            TX0008469320       gloomall.com               Zainee Jallal
                                                                                                                   Sherry Floyd
                                                                                                                   Jessica Goldberg
                                                                                                                   Tracey Lum
                                                                                                                   Maxim Gubceac
                                                                                                                   Ginger Bottorff
                                                                                                                   Kelli Lane
                                                                                                                   Rodney Mouzone
                                                                                                                   Hien Vo Van
                                                                                                                   Quang Nguyen
                                                                                                                   Vu Nguyen Khang




                                                                Page 9 of 11
               Case 1:19-cv-10524-LAK Document 20-4 Filed 05/21/20 Page 10 of 11


                                               AMENDED COMPLAINT EXHIBIT C
               Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                         REGISTRATION
     PUBLISHER           TITLE                                                        INFRINGING SITE              DEFENDANTS
                                                                         NUMBER

                                                                                                                   Trung Kien Nguyen
                                                                                                                   Duy Anh Nguyen
                                                                                                                   Duong Thi Bay
                                                                                                                   Xuan Chinh Nguyen
                                                                                                                   Tuan Anh Nguyen
                                                                                                                   Le Trang
                                                                                                                   Vin Ngoc Nguyen
                                                                                                                   Van Quynh Pham
                                                                                                                   Thi Lien Phuong Nguyen
                                                                                                                   Van Tuan Dang
                                                           nd
32   Pearson             Human Anatomy & Physiology, 2                   TX0008592237   collegesclass.com          Zainee Jallal
                                                                                                                   Sherry Floyd
                                                                                                                   Jessica Goldberg
                                                                                                                   Tracey Lum
                                                                                                                   Maxim Gubceac
                                                                                                                   Ginger Bottorff
                                                                                                                   Kelli Lane
                                                                                                                   Rodney Mouzone
                                                                                                                   Hien Vo Van
                                                                                                                   Quang Nguyen
                                                                                                                   Vu Nguyen Khang

                                                                                                                   Trung Kien Nguyen
                                                                                                                   Duy Anh Nguyen
                                                                                                                   Duong Thi Bay
                                                                                                                   Xuan Chinh Nguyen
                                                                                                                   Tuan Anh Nguyen
                                                                                                                   Le Trang
                                                                                                                   Vin Ngoc Nguyen
                                                                                                                   Van Quynh Pham
                                                                                                                   Thi Lien Phuong Nguyen
                                                                                                                   Van Tuan Dang
33   Pearson             Introduction to Managerial Science, 11th        TX0007509751   acesmalls.com              Zainee Jallal
                                                                                                                   Sherry Floyd
                                                                                                                   Jessica Goldberg
                                                                                                                   Tracey Lum
                                                                                                                   Maxim Gubceac
                                                                                                                   Ginger Bottorff
                                                                                                                   Kelli Lane
                                                                                                                   Rodney Mouzone
                                                                                                                   Hien Vo Van
                                                                                                                   Quang Nguyen
                                                                                                                   Vu Nguyen Khang

                         Police Administration: Structures Process and                                             Bin Li
34   Pearson                        th                                 TX0008524064     acetxt.com
                         Behavior, 9                                                                               Pan Pan Cao




                                                                    Page 10 of 11
               Case 1:19-cv-10524-LAK Document 20-4 Filed 05/21/20 Page 11 of 11


                                               AMENDED COMPLAINT EXHIBIT C
               Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                      REGISTRATION
     PUBLISHER           TITLE                                                     INFRINGING SITE                 DEFENDANTS
                                                                      NUMBER

                                                                                                                   Trung Kien Nguyen
                                                                                                                   Duy Anh Nguyen
                                                                                                                   Duong Thi Bay
                                                                                                                   Xuan Chinh Nguyen
                                                                                                                   Tuan Anh Nguyen
                                                                                                                   Le Trang
                                                                                                                   Vin Ngoc Nguyen
                                                                                                                   Van Quynh Pham
                                                                                                                   Thi Lien Phuong Nguyen
                                                                                                                   Van Tuan Dang
                         Understanding and Managing Diversity:
35   Pearson                                                          TX0007936085      etextworld.com             Zainee Jallal
                         Readings, Cases, and Exercises, 6th
                                                                                                                   Sherry Floyd
                                                                                                                   Jessica Goldberg
                                                                                                                   Tracey Lum
                                                                                                                   Maxim Gubceac
                                                                                                                   Ginger Bottorff
                                                                                                                   Kelli Lane
                                                                                                                   Rodney Mouzone
                                                                                                                   Hien Vo Van
                                                                                                                   Quang Nguyen
                                                                                                                   Vu Nguyen Khang




                                                                 Page 11 of 11
